NO. 07-08-0460-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                DECEMBER 16, 2008

                         ______________________________


                        JOSE MANUEL RAMOS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

              FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

        NO. A17772-0809; HONORABLE ROBERT W. KINKAID, JR., JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pursuant to a plea bargain, Appellant, Jose Manuel Ramos, pleaded guilty to, and

was convicted of, aggravated assault with a deadly weapon. Punishment was assessed

at six years confinement. Appellant filed a pro se notice of appeal challenging his

conviction. The Trial Court’s Certification of Defendant’s Right of Appeal reflects that

Appellant’s case is a plea-bargain case from which he has no right of appeal. By letter
dated December 2, 2008, this Court notified Appellant that the certification indicated he

had no right of appeal and invited him to either file an amended certification showing a right

of appeal or demonstrate other grounds for continuing the appeal. Appellant was also

notified that failure to do so might result in dismissal of the appeal pursuant to Rule 25.2(d)

of the Texas Rules of Appellate Procedure. Appellant timely filed a pro se response

entitled “Amended Certification Grounds for Appeal.”


       A review of Appellant’s response does not contradict the certification filed by the trial

court. Rather, Appellant presents “grounds” more akin to issues presented in a brief. He

does not, however, show cause for continuing his appeal. Resultantly, the appeal is

dismissed based on the certification signed by the trial court.


       Accordingly, the appeal is dismissed.


                                                   Patrick A. Pirtle
                                                       Justice



Do not publish.




                                               2